Citation Nr: 1001436	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a psychiatric disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a back disorder.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a stomach disorder.

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a bilateral knee disability, to include as 
secondary to service-connected right leg scar.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the RO denied the Veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for a stomach disorder in an October 1999 
decision.  The RO also denied the Veteran's application to 
reopen previously denied claims of entitlement to service 
connection for a back disorder, a psychiatric disorder, and a 
bilateral knee disability in a November 2002 decision.  The 
Veteran did not appeal the October 1999 and November 2002 RO 
decisions.  He again raised the issues of entitlement to 
service connection for a stomach disorder, a back disorder, a 
psychiatric disorder, and a bilateral knee disability in a 
statement which was received by the RO in February 2005. 

Upon his February 2005 petition to reopen his claims, the 
Veteran was not informed of why his application to reopen 
claims of service connection for a psychiatric disorder and a 
back disorder were previously denied and of the kind of 
evidence necessary to reopen the claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This should be 
accomplished.

Additionally, in a July 2005 statement, the Veteran reported 
treatment at the VA Medical Center (VAMC) in San Juan.  The 
most recent VA treatment records contained in the claims file 
are dated in February 2005.  On remand, updated treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice that 
explains what information and evidence 
he must submit to reopen his claims of 
service connection for a back disorder 
and psychiatric disorder, consistent 
with the holding in Kent v. Nicholson.  
Specifically, provide him with an 
explanation of the meanings of "new" 
and "material" evidence within the 
context of his claims.  Additionally, 
explain to him that his previous 
application to reopen was denied 
because there was no evidence that his 
currently-shown back and psychiatric 
disorders were related to service.  

2.	Records of treatment at the VAMC in San 
Juan since February 2005 should be 
obtained and associated with the claims 
file.  Any negative response should 
also be associated with the claims 
file.

3.	Then, after ensuring that any other 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the Veteran's claims to 
reopen should be readjudicated.  If 
such action does not resolve the 
claims, a supplemental statement of the 
case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claims 
should be returned to the Board for 
further appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

